Case 2:20-cv-00017-TC Document 3-1 Filed 01/10/20 Page 1 of 3




                                                  Exhibit 1
                  Case 2:20-cv-00017-TC Document 3-1 Filed 01/10/20 Page 2 of 3




                                               Filing Information

Name:        AKA WIRELESS, INC.
General Information
SOS Business ID            DB049995
Filing Type:               Business Corporation - Domestic
                           08/01/2005
Status:                    Good Standing
Duration Term:             Perpetual

Registered Agent Address                                        Principal Address
CORPORATION SERVICE COMPANY                                     8510 COLONNADE CENTER DRIVE SUITE 300
503 S PIERRE ST                                                 RALEIGH, NC 27615
PIERRE, SD 57501-4522

The following document(s) was/were filed in this office on the date(s) indicated below:
Date Filed   Filing Description                                                                Image #
07/23/2019 2019 Annual Report                                                                  B0106-6167
06/21/2018 2018 Annual Report                                                                  B0065-3311
05/18/2018 Statement of Change                                                                 B0062-5147
05/04/2018 Articles of Amendment                                                               B0059-2771
09/29/2017 Merger - Survivor (Delayed Date 09/30/2017)                                         *B0039-6500
07/04/2017 2017 Annual Report                                                                  B0034-6480
07/07/2016 2016 Annual Report
08/19/2015 2015 Annual Report
08/05/2014 2014 Annual Report
08/21/2013 2013 Annual Report
10/24/2012 2012 Annual Report
07/30/2012 2011 Annual Report
02/10/2012 2011 Annual Report
09/02/2011 2011 Annual Report
07/05/2011 Statement of Change
09/23/2010 2010 Annual Report
10/01/2009 2009 Annual Report
08/28/2008 2008 Annual Report
08/06/2007 2007 Annual Report
1/10/2020 9:21:09 AM                                                                              Page 1 of 2
                  Case 2:20-cv-00017-TC Document 3-1 Filed 01/10/20 Page 3 of 3


                                      Filing Information

Name:        AKA WIRELESS, INC.
08/01/2006 2006 Annual Report
08/01/2005 Initial Filing                                                         DB049995




1/10/2020 9:21:09 AM                                                                 Page 2 of 2
